Title: [Diary entry: 13 January 1787]
From: Washington, George
To: 

Saturday 13th. Mercury at 17 in the Morning—32 at Noon and 30 at Night. Wind at No. West in the Morning but at South East in the Evening—forenoon clear, but lowering afterwards but not very much—rather raw and cold. Rid to the Ferry, French’s, and Dogue Run & Muddy hole Plantations; also to the Mill & the Ditchers—Nothing remarkable at any of them. About 8 Oclock in the evening Doctr. Stuart on his return from the General Assembly at Richmond & Mr. Anstey came in.